DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words. Additionally the abstract should be corrected to recite -- A large scale field...-- in the first line. Correction is required. See MPEP § 608.01(b).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 24 line 1, please delete “A” and replace with -- The --.
Claim 25 line 1, please delete “A” and replace with -- The --.
Claim 26 line 1, please delete “A” and replace with -- The --.
Claim 27 line 1, please delete “A” and replace with -- The --.
Claim 28 line 1, please delete “A” and replace with -- The --.
Claim 29 line 1, please delete “A” and replace with -- The --.
Claim 30 line 1, please delete “A” and replace with -- The --.
Claim 31 line 1, please delete “A” and replace with -- The --.
Claim 32 line 1, please delete “A” and replace with -- The --.
Claim 34 line 1, please delete “A” and replace with -- The --.
Claim 35 line 1, please delete “A” and replace with -- The --.
Claim 36 line 1, please delete “A” and replace with -- The --.
Claim 37 line 1, please delete “A” and replace with -- The --.
Claim 38 line 1, please delete “A” and replace with -- The --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a large scale field erected air cooled industrial steam condenser including a condenser street having a single steam distribution manifold suspended from a bottom side of said heat exchanger section arranged along an axis that is perpendicular to a longitudinal axis of said heat exchanger panels at a midpoint of said heat exchanger panels and extending a length of said condenser street, said steam distribution manifold having at its top surface a plurality of steam outlets of instant claim 23.
The closet prior art references, (US 20170363358) to Bugler et al., and (US 20190093953) to Singh teach large scale field erected air cooled industrial steam condenser with a steam distribution manifold adjacent a bottom side of said heat exchanger bundles; however, the reference fails to disclose, suggest or teach the large scale field erected air cooled industrial steam condenser including the large scale field erected air cooled industrial steam condenser including a condenser street having a single steam distribution manifold suspended from a bottom side of said heat exchanger section arranged along an axis that is perpendicular to a longitudinal axis of said heat exchanger panels at a midpoint of said heat exchanger panels and extending a length of said condenser street, said steam distribution manifold having at its top surface a plurality of steam outlets.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight independent claim 23 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763